                                                                                                        Case 2:20-cv-02370-MCE-AC Document 4 Filed 12/07/20 Page 1 of 3

                                                                                                       Squire Patton Boggs (US) LLP
                                                                                                   1   G. David Godwin (CA State Bar # 148272)
                                                                                                       david.godwin@squirepb.com
                                                                                                   2   Telephone: +1 415 954 0200
                                                                                                       Facsimile: +1 415 393 9887
                                                                                                   3
                                                                                                       Attorneys for Defendants
                                                                                                   4   Nationwide Mutual Insurance Company; Allied
                                                                                                       Insurance Group, Inc.; and AMCO Insurance
                                                                                                   5   Company
                                                                                                   6

                                                                                                   7
                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                                   8
                                                                                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                                                                   9

                                                                                                  10
                                                                                                       FLYING V, LLC, a California Limited                            Case No. 2:20-CV-02370-MCE-AC
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       Liability Company, MARSH’S
                                                                                                       CARPETS, INC., a California                                    STIPULATION AND ORDER
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Corporation,                                                   SETTING BRIEFING
                                                                                                  13                                                                  SCHEDULE FOR MOTION TO
                                                                                                                                  Plaintiffs,
                                                                                                  14                                                                  REMAND AND EXTENDING
                                                                                                                  v.                                                  TIME FOR DEFENDANTS TO
                                                                                                  15                                                                  RESPOND TO COMPLAINT
                                                                                                       NATIONWIDE MUTUAL
                                                                                                  16   INSURANCE COMPANY; ALLIED
                                                                                                  17
                                                                                                       INSURANCE GROUP, INC.; and
                                                                                                       AMCO INSURANCE COMPANY; and                                    Judge: Hon. Morrison C. England, Jr.
                                                                                                  18   DOES 1-100, inclusive,
                                                                                                                                  Defendants.                         Complaint Filed:   October 29, 2020
                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28                                                            -1-   STIPULATION SETTING SCHEDULE FOR
                                                                                                                                                                      MOT. TO REMAND, EXTENDING TIME
                                                                                                                                                                      TO RESPOND
                                                                                                                                                                      Case No. 2:20-CV-02370-MCE-AC
                                                                                                       C:\Users\ctapia\Desktop\Stipulation to Extend Response
                                                                                                       Deadline.DOCX
                                                                                                        Case 2:20-cv-02370-MCE-AC Document 4 Filed 12/07/20 Page 2 of 3


                                                                                                   1              Pursuant to Civil Local Rule 143, Defendants Nationwide Mutual Insurance
                                                                                                   2   Company; Allied Insurance Group, Inc.; and AMCO Insurance Company
                                                                                                   3   (“Defendants”) and Plaintiff Flying V, LLC and Marsh’s Carpets, Inc.
                                                                                                   4   (“Plaintiffs”), by and through their respective counsel, hereby stipulate as follows:
                                                                                                   5              WHEREAS, Plaintiff served its Complaint (“Complaint”) on Nationwide,
                                                                                                   6   AMCO and Allied [Dkt. 1];
                                                                                                   7              WHEREAS, Defendants timely removed this action from the Superior Court,
                                                                                                   8   for the County of Sacramento to this Court on November 27, 2020;
                                                                                                   9              WHEREAS, Plaintiff anticipates filing a motion to remand this action to the
                                                                                                  10   State Court within thirty (30) days after the filing of the Notice of Removal (i.e., by
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   December 28, 2020);
                                                                San Francisco, California 94111




                                                                                                  12              WHEREAS, pursuant to Federal Rule of Civil Procedure 81(c)(2),
                               275 Battery Street, Suite 2600




                                                                                                  13   Defendants’ current deadline to respond to Plaintiffs’ Complaint is December 4,
                                                                                                  14   2020;
                                                                                                  15              WHEREAS, no extensions of time have previously been obtained by the
                                                                                                  16   parties;
                                                                                                  17              WHEREAS, the parties agree that it would result in the needless expenditure
                                                                                                  18   of private and judicial resources for any defendant to respond to the complaint until
                                                                                                  19   after the motion for remand is decided and it is known whether this case will
                                                                                                  20   proceed in this Court or in State Court;
                                                                                                  21              IT IS ACCORDINGLY STIPULATED, by and between the undersigned
                                                                                                  22   counsel for the parties, that Defendants’ obligation to answer, move or otherwise
                                                                                                  23   respond to the complaint is stayed pending resolution of any motion to remand. If
                                                                                                  24   the Court denies the motion to remand, the parties agree that Defendants’ obligation
                                                                                                  25   to answer, move or otherwise respond to the complaint shall be extended 21 days
                                                                                                  26   after the date the Court issues said order, or 21 days after plaintiff files an amended
                                                                                                  27

                                                                                                  28                                                            -2-   STIPULATION SETTING SCHEDULE FOR
                                                                                                                                                                      MOT. TO REMAND, EXTENDING TIME
                                                                                                                                                                      TO RESPOND
                                                                                                                                                                      Case No. 2:20-CV-02370-MCE-AC
                                                                                                       C:\Users\ctapia\Desktop\Stipulation to Extend Response
                                                                                                       Deadline.DOCX
                                                                                                        Case 2:20-cv-02370-MCE-AC Document 4 Filed 12/07/20 Page 3 of 3


                                                                                                   1   complaint as set forth in the Court’s Initial Pretrial Scheduling Order. If the Court
                                                                                                   2   grants the motion to remand, the parties agree that defendants’ obligation to answer,
                                                                                                   3   move or otherwise respond to the complaint shall be extended 21 days after the
                                                                                                   4   State Court receives the case on remand.
                                                                                                   5
                                                                                                       Dated: December 2, 2020                                        Squire Patton Boggs (US) LLP
                                                                                                   6

                                                                                                   7
                                                                                                                                                                      By: /s/ G. David Godwin
                                                                                                   8                                                                     G. David Godwin
                                                                                                   9
                                                                                                                                                                         Attorneys for Defendants
                                                                                                                                                                         Nationwide Mutual Insurance
                                                                                                  10
                                                                                                                                                                         Company; Allied Insurance Group,
                                                                                                                                                                         Inc.; and AMCO Insurance
                                                                                                                                                                         Company
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13   Dated: December 2, 2020                                   Desmond, Nolan, Livaich & Cunningham
                                                                                                  14

                                                                                                  15                                                              By: /s/ Brian Manning (as authorized on
                                                                                                  16
                                                                                                                                                                      12/2/2020)
                                                                                                                                                                      Brian Manning (CA Bar No. 241512)
                                                                                                  17                                                                  15th & S Building
                                                                                                                                                                      Sacramento, California 95811
                                                                                                  18                                                                  T: (916) 443.2051
                                                                                                                                                                   Attorneys for Plaintiffs Flying V, LLC
                                                                                                  19                                                               and Marsh’s Carpets, Inc.

                                                                                                  20
                                                                                                                  IT IS SO ORDERED.
                                                                                                  21
                                                                                                       Dated: December 7, 2020
                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28                                                            -3-   STIPULATION SETTING SCHEDULE FOR
                                                                                                                                                                      MOT. TO REMAND, EXTENDING TIME
                                                                                                                                                                      TO RESPOND
                                                                                                                                                                      Case No. 2:20-CV-02370-MCE-AC
                                                                                                       C:\Users\ctapia\Desktop\Stipulation to Extend Response
                                                                                                       Deadline.DOCX
